Citation Nr: 1137172	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-12 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a higher evaluation than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher evaluation than 50 percent for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 RO rating decision. 

When this case was before the Board in January 2010, it was remanded for further development.  

While the case was in remand status, service connection was granted for hearing loss and tinnitus.  Therefore, these issues are no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's claim for increased rating for PTSD was received on February 16, 2005.

2.  For the increased rating period from February 17, 2004, the date entitlement arose, the Veteran's PTSD has been productive of serious impairment, with an inability to establish and maintain effective relationships and difficulty adapting to stressful circumstances.  

3.  During the period on appeal, the Veteran's bilateral pes cavus was not manifested by actual loss of use of the feet; or presented such an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.





CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD, for the increased rating period beginning on February 17, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010). 

2.  The criteria for entitlement to a higher evaluation than 50 percent for bilateral pes cavus have not been met for the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5278 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in March 2005.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second and third elements outlined in Dingess, via the letter mailed in March 2005.  The Veteran has not received the notice of the fourth and fifth elements outlined in Dingess.  

A procedural or substantive error is prejudicial when the error affects a substantial right that a statutory or regulatory provision was designed to protect.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects the essential fairness of the adjudication.  Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also Intercargo Ins. Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  Accordingly, if the error does not affect the "essential fairness" of the adjudication by preventing a claimant's meaningful participation in the adjudication of the claim, then it is not prejudicial.  McDonough, supra; Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Veteran, through his representative, demonstrated actual knowledge of these obligations in the December 2009 and May 2011 informal hearing presentations. VA has fulfilled its obligations by obtaining VA records and a copy of his records from the Social Security Administration (SSA) and by scheduling him for VA medical examinations.   38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  It has not been argued that there is any other information or evidence that needs to be obtained to fairly decide this case.  For these reasons, the Board finds that this deficiency in the March 2005 letter did not affect the essential fairness of the adjudication.  Overton v. Nicholson, 20 Vet. App. 427, 442-443 (2006).

For these reasons, the Board finds that all necessary facts have been properly developed in regard to the Veteran's claim, and no further assistance is required in order to comply with VA's statutory duty to assist in the development of evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also finds that there was substantial compliance with the January 2010 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In particular, with regard to the claims for rating in excess of 50 percent for PTSD and a rating in excess of 50 percent for pes cavus, the Board directed the RO to send the Veteran a letter asking the Veteran to identify any health care providers having treatment records pertinent to his claim. This was accomplished by a February 2010 letter.

The Board's January 2010 remand also instructed the AMC/RO to schedule the Veteran for VA examinations to determine the current severity of his service-connected PTSD and pes cavus.  VA examinations were conducted in September 2010.

As there has been substantial compliance with all directed action, further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board).

In conclusion, because all duties to notify and assist have been satisfied, the Board will proceed with consideration of the merits of the appeal.


II.  Increased evaluations:  applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

III.  Entitlement to a higher evaluation than 50 percent for PTSD.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

As noted below, several treatment providers have rendered Global Assessment of Functioning (GAF) scores pursuant to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Id.  See also 38 C.F.R. § 4.126(a) (an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination).

In this case, after a review of the evidence, the Board finds that, for the increased rating period from February 17, 2004 (within one year prior to receipt of increased rating claim on February 16, 2005) entitlement to an increased rating of 70 percent arose.  For the rating period from February 17, 2004, resolving reasonable doubt in the Veterans favor, PTSD was shown to be productive of serious impairment, with an inability to establish and maintain effective relationships and difficulty adapting to stressful circumstances.  

During the year prior to date of his claim, the Veteran was unemployable.  The Veteran had been awarded a total disability rating based on unemployability  effective November 30, 2002.  The rating decision based its decision on the Veteran's psychiatric and physical disabilities.  The record indicates that the Veteran's therapist opined that the Veteran very emotionally compromised and no longer employable as he had an inability to get along or tolerate others or stay in a work setting.  Such symptomatology more nearly approximates the requirements for a 70 percent disabling rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

The proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2010).  In making the determination that entitlement to an increased rating of 70 percent had occurred as of February 17, 2004, the Board has considered all of the evidence of record, regardless when it was received, and has not limited the evidence considered to a one year period prior to receipt of claim for increased rating.  See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

As indicated in Hazan, 10 Vet. App. at 522, in this case, the Board has determined that the language "within one year from such a date" in 38 U.S.C.A. § 5110(b)(2) and similar regulatory language in 38 C.F.R. § 3.400(o)(2) do not preclude the assignment of an effective date for the 70 percent increased rating earlier than the date of receipt of increased rating claim.  In reaching the conclusion that the evidence of record in this case shows that the "earliest" date of factually ascertainable increase included the entire one year period prior to the date of receipt of the claim for increased rating rather than reading the statutory and regulatory requirements as invoking a closed one year period based upon when the evidence first showed that entitlement arose, the Board has applied the rule of resolving such interpretive doubt in the Veteran's favor.  See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 555, 130 L.Ed.2d 462 (1994) ("interpretive doubt is to be resolved in the veteran's favor"), as quoted in Hazan at 521.

During the appeal period, GAF scores have ranged from 39 to 45.  GAF scores in the range of 41 to 50 indicate serious symptoms (which contemplates suicidal ideation) with serious impairment in social, occupational or school functioning (such as no friends).  A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran has not for any period had suicidal ideation, obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran does have depression affecting his ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances at work and an inability establishing and maintaining effective relationships.  

In terms of impaired impulse control, the July 2005 examiner noted that the Veteran expressed angry feelings that he experiences most of the time.  His mood was depressed.  His sleep was impaired, and he looked overtired.  A November 2008 treatment record notes that the Veteran anger was getting worse.  The Veteran reported that even conversations were dangerous because he was too old to fight.  The September 2010 examiner noted that when the Veteran is challenged or threatened, he will get violent.

In terms of his difficulty adapting to stressful circumstances at work, the July 2005 examiner found that the Veteran had a moderate to severe impairment of industrial capacity and social function.  The record shows that the Veteran has not been able to maintain employment for longer than three years since he left the military.  In December 2002, although written before the period on appeal, the Veteran's therapist opined that the Veteran was no longer employable based on his inability to get along or tolerate others or stay in a work setting.  A May 2010 VA treatment record notes that the Veteran currently worked with Veterans assisting them with their computers.  As it was not a regular routine job, it is unclear how many hours the Veteran was working.  Although the Veteran had been a conscientious employee, he had a temper at work and had difficulty getting along with his coworkers.  At the time of the September 2010 VA examination, the Veteran was no longer working.

In terms of an inability establishing and maintaining effective relationships, the Veteran reported his need to avoid people.  The Veteran also has been married six times and has no friends.  The September 2010 VA examiner opined that the Veteran's psychiatric symptoms seriously interfered with social functioning.

Based on the above evidence, the Board finds that the Veteran has occupational and social impairment with deficiencies in most areas, and an inability to establishing and maintaining effective relationships.  These findings are sufficient to support a 70 percent evaluation for the rating period from February 17, 2004.  38 C.F.R. § 4.130.

The Board further finds that, at no time during the increased rating period has the Veteran's PTSD symptomatology more nearly approximated total occupational and social impairment, as required for a higher disability rating of 100 percent under Diagnostic Code 9411.  While there does appear to be some marginal worsening of the Veteran's symptomatology during the course of the appeal, the Board finds that the evidence also reflects that the disability level during the entire course of the appeal has consistently more closely approximated the criteria for a 70 percent evaluation than that for a 100 percent evaluation.  See 38 C.F.R. § 4.7.  It is for this reason that the Board has also determined that staged ratings, pursuant to Hart, are not warranted in this case.

The Board does not find a basis for a 100 percent evaluation for any period in this case.  Although the claims file indicates that the Veteran experiences relative social isolation and has no friends outside of his immediate family, the evidence shows that the Veteran has been married for fourteen years and has maintained a "pretty good" relationship with his stepdaughters.  Therefore, it does not appear that the Veteran has been totally socially impaired for any period.  

The Veteran has not been a persistent danger of hurting himself or others.  The Veteran has not reported suicidal or homicidal thoughts. 

The Board acknowledges that the Veteran has reported having flashbacks in an April 2009 VA treatment record but this occurred only once a year.  He has had no hallucinations or illusions.  

Furthermore, the evidence does not show that the Veteran has gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation or his own name.

The record indicates total occupational impairment.  Despite this, while the Board acknowledges a high degree of social impairment in this case, there have been no specific examination findings or other evidence of record demonstrating total social impairment.  The criteria under Diagnostic Code 9411 specify that total occupational and social impairment must be shown for a 100 percent evaluation.  Absent such a showing, the evidence does not support a 100 percent evaluation under these criteria for any period of increased rating claim.

Consequently, for these reasons, the Board concludes that a higher evaluation of 70 percent, but not higher, for service-connected PTSD is warranted for the appeal period beginning February 17, 2004.   


IV.  Entitlement to a higher evaluation than 50 percent for bilateral pes cavus.

The Veteran seeks a higher evaluation for his service-connected pes cavus, currently evaluated as 50 percent disabling.  Given its review of the record, the Board finds that an evaluation in excess of 50 percent for the Veteran's service-connected bilateral pes cavus is not warranted at any time during the period of this appeal.   

The Veteran's bilateral pes cavus is rated as 50 percent disabling under Diagnostic Code 5278.  Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Slight acquired claw foot is rated noncompensably (0 percent) disabling.  Acquired claw foot with great toe dorsiflexed and some limitation of dorsiflexion at the ankle and tenderness under metatarsal heads, is rated as 10 percent disabling. Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

As background, the RO granted service connection for the Veteran's bilateral pes cavus effective February 1, 1981, and a 30 percent evaluation was assigned.  In November 2001, the RO increased the evaluation for pes cavus to 50 percent disabling.  Most recently, the Veteran filed a claim for an increased evaluation for bilateral pes cavus in February 2005 claiming that his feet disability had worsened.  

A May 2004 VA treatment record noted atrophy of the plantar surface fat pad at the distal metatarsal heads.  He also had significant callosities at the weightbearing portion of the forefoot.  The physician recommended molded space shoes.  The Veteran also reported problems with balance especially when his shoes are off.

A November 2004 VA treatment record noted bilateral hallux valgus.  The right metatarsal head prominence was severely painful.  

A February 2005 VA treatment record noted a callus on the right second toe.  The Veteran reported bilateral foot pain.  There was fixed-claw deformity of the right foot.  There were calluses over the first, second and fourth plantar aspect of the metatarsal heads.  Sensation was intact to light touch.  The Veteran had plateaus of his second, third and fourth toes of his left foot.  A resection arthroplasty had previously been performed on the left toe and it appears to be in a good position.  The calluses on the plantar aspect of his feet appear to be verrucous in nature in that there was a small nidus in the callus.  The Veteran reported variable paresthesias in his legs and feet.  The physician suggested that he may have something affecting his spinal cord and referred the Veteran to neurology.  The physician recommended custom foot wear and surgical intervention if the footwear did not improve the Veteran's pain.
In July 2005, the Veteran was afforded a VA examination.  The Veteran reported constant pain in the feet that is significantly intensified with even brief weightbearing.  He reported fatigability and lack of endurance for any weightbearing.  Upon examination, there were very high arches of both feet.  There were extremely tender keratomas under all of the metatarsal heads of both feet and the plantar surfaces of his toes.  There was callus formation on the plantar surfaces of both calcanei.  His gait was slow and antalgic.  The examiner found that there had not been any improvement since his last VA examination.  There was full range of motion of PIP and DIP (distal interphalangeal) joints of both feet with no discomfort.  The examiner diagnosed the Veteran with bilateral pes cavus.  The August 2005 x-ray report noted moderate degenerative disease involving the PIP and DIP joints of the left foot.  There was hallux valgus deformity, mild degenerative disease of the left calcaneus and pes cavus.  

A July 2005 VA treatment record noted painful callus formation over his metatarsal heads with the right fourth metatarsal head being quite tender to palpation.  

In October 2005, the Veteran reported that he could walk from his home to the grocery store which was a few block away.  At that point, he has some discomfort.

In February 2006, the Veteran noted marked improvement.  The Veteran reported that since he received new fitted shoes, he is much more comfortable.  He has no discomfort along the dorsal aspect of his toes and other related foot pain has significantly decreased.  He usually has his calluses removed once a month and is pain free for four to five days.  Since he has gotten his new shoes, he has been pain free for two weeks.   

In March 2006, the Veteran reported that his pain and numbness in his bilateral lower extremities has improved with new shoes specially molded for his feet.  

In April 2006, the Veteran reported that the pain in his first two toes has been completely eliminated but now he has some discomfort in his third and fourth toe.  Upon examination, he has no erythema about the foot.  He had some limitation of the ankle and tenderness on palpation over his fourth toe with a callus in that area.  He also had a callus on the fourth metatarsal head.

In October 2006, the Veteran had persistent athlete's foot with some punctuate areas of excoriated reddened tissue as well as soft corn between his right third and fourth toe due to his shoe wear. 

In September 2007, the physician noted that the Veteran walked with an antalgic gait.  Examination of the foot revealed bilateral pes cavus varus deformities on both sides with the right worse than the left and claw toe.  He also had painful callosities at the level of the first to fourth metatarsal area and persistent Athlete's foot with some areas of reddened tissue.

In April 2008, a VA podiatrist noted multiple callosities bilaterally and diffuse keratotic tissue at medial hallux and distal clavus on both second toes with no open areas noted.  An x-ray noted claw foot pes cavovarus foottype status post multiple forefoot procedures including right arthroplasty of the fifth toes bilaterally.  He had chronic callosity formation secondary to deformity and resultant high pressures.

In September 2010, the Veteran was afforded a VA examination for his feet disability.  The claims file and the Veteran's treatment records were available for review.  The Veteran reported pain in his feet which he rated as severe especially with weightbearing.  He also noted fatigue, weakened movement and lack of endurance in his feet.  He described how hard is it for him to stand and can stand for a maximum of 30 minutes.  He noted that he tends to lose his balance when walking on uneven surfaces.  He noted that he has fallen several times monthly.  He can walk for about the distance of a little less than the length of a football field.  At the time of the examination, he was receiving treatment for painful calluses but received no other treatment.  At the time of the examination, he had not used custom footwear for one and half years.  He uses a cane for balance intermittently.

Upon examination, his gait was antalgic and slightly wide based.  He did tend to weight bear on the lateral side of each foot.  He did not have a cane or assistant device with him at the examination.  He was slightly unsteady and did appear to be in some discomfort with weightbearing.

Examination of the left foot showed pes cavus deformity with clawing of the toes.  The arch was relative high but there was no evidence of soft tissue swelling, edema, or muscle atrophy of the intrinsic foot muscles.  There was minimal discomfort with motion and manipulation when the foot is examined.  The foot revealed evidence of calluses which are slightly tender to palpation.  No skin or vascular abnormalities were noted on the left foot.  The left large toe at rest was held in a position of 30 degrees of dorsiflexion.  He could actively plantarflex this down to a position of 5 degrees of dorsiflexion; however, he was unable to flex the MTP (Metatarsophalangeal) joint to the neutral 0 degree position or dorsiflex beyond the above limitations.  There was discomfort noted by the Veteran with motion of the left first MTP joint.  There was no change following three repetitions of range of motion.  The left MTP joint also showed 15 degrees of hallux valgus, which is not correctable by manipulation.  The second, third and fourth MTP joints were held in a position of 80 degrees of dorsiflexion and are angulated at 70 degrees of flexion.  The left small toe was in a fixed position.  The left Achilles tendon on weightbearing and non-weightbearing showed no evidence of malalignment in respect to the midline.  The left forefoot shows medial deviation of 5 degrees, which is not actively or passively correctable.  

Examination of the right foot reveals high arches, consistent with pes cavus and the toes show claw foot deformities.  There was no evidence of swelling, edema, or muscular atrophy.  There was tenderness around the calluses but minimal evidence of painful motion on manipulation during examination.  No skin or vascular abnormalities were noted.  The first MTP joint on the right was held in 30 degrees of plantarflexion and this can be actively moved downward in a dorsiflexion direction approximately 20 degrees.  There was 10 degrees of hallux valgus of the right great toe not correctable by manipulation.  There was a healed surgical scar between the great toe and second toe, which is not tender.  The second MTP joint was held in 30 degrees of dorsiflexion and he was unable to plantarflex from this position less than 5 degrees actively.  PIP joint of the second toe is ankylosed at 35 degrees of plantarflexion and the DIP joint of the second toe is ankylosed at 10 degrees of plantarflexion.  The third toe shows less than 1 degree of motion at the MTP joint.  The third PIP joint was showing a varus angulation of 45 degrees, which is not correctable by manipulation.  The fourth PIP joint was anklylosed at about 45 degrees of flexion and the fifth toe shows no active motion secondary to the bones having been surgically removed.  The right foot showed a medial deviation of 10 degrees, which was not actively or passively correctable.  There was no malalignment of the Achilles tendon on weightbearing or non-weightbearing movement of the feet.

The examiner diagnosed the Veteran with claw foot deformity of both feet which had had a significant effect on the Veteran's weightbearing activities.  The condition appeared to be manifested by pain primarily with weightbearing.  The examiner opined that the Veteran's bilateral pes cavus did not more closely resemble the loss of use of the foot for either or both feet in that he was able to ambulate, though with considerable pain and instability.  The examiner also explained that the Veteran's service-connected pes cavus disorder would preclude any occupational activities that require standing, especially for more prolonged periods of time.  It would preclude activities that require walking, climbing ladders, or other weightbearing activities such as squatting, lifting and carrying.  It would also restrict his ability to work pedal controls on machinery or vehicles occupationally.

At the outset, the Board notes that the most appropriate diagnostic code in this case is Diagnostic Code 5278 as it most nearly describes the Veteran's bilateral foot involvement and disability.  He is receiving the highest evaluation under this diagnostic code.  A notation in the regulations states that a 40 percent evaluation should be assigned for actual loss of the use of the foot.  The September 2010 VA examiner opined that the Veteran's disability does not cause the loss of use of either foot because the Veteran can ambulate.  He also did not bring a cane or any other assistive device to the examination.  The Board does not find that any other applicable code could afford him a higher rating.   

The claims file includes both VA treatment records and VA examinations.  The evidence does not show that an increased evaluation is warranted at any time during the appeal period. 

In addition, separate service connection is not warranted for scars since there is no complaint or finding of any unstable or painful scars for either foot as a result of the surgery performed in service.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  On VA examination in September 2011, the examiner noted that the Veteran had a well healed scar between the great toe and second toe, which was not tender.   

The Board has also considered whether application of the bilateral factor is warranted for the Veteran's bilateral foot disability under 38 C.F.R. § 4.26 (2010).  However, the Schedule specifically accounts for the bilateral nature of the disability in the provisions for pes cavus, under which the Veteran is currently evaluated.  Furthermore, the evidence does not show loss of use of the foot which would warrant a 40 percent evaluation for the foot.  Accordingly, the bilateral factor is not applicable to this disability, as its bilateral nature is already specifically taken into account when determining the currently assigned rating. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).  However, because the diagnostic code pertaining to pes cavus does not contain criteria based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, are not applicable.  Under this code, arguably, functional loss due to pain is contemplated in the criteria for the 50 percent rating under Diagnostic Code 5278.  The relevant factors have already been contemplated in the currently assigned disability evaluation for the Veteran's bilateral foot disability, and as noted above on VA examinations, the medical reports do not show that he experiences additional loss of range of motion or functional impairment with repetitive motion or use.   

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups is rated as 10 percent disabling.  Degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, is rated as 20 percent disabling.  Id.  A minor joint group is defined as multiple involvements of the interphalangeal, metatarsal, and tarsal joints of the lower extremities.  38 C.F.R. § 4.45(f).

In this case, the Veteran has limitation of motion of the PIP and DIP joints.  An August 2005 x-ray report also noted moderate degenerative disease involving the PIP and DIP joints of the left foot and mild degenerative disease of the left calcaneus and pes cavus.  The Board finds that Diagnostic Code 5278 already accounts for the symptomatology of pain manifested by his claw feet.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban, 6 Vet. App. at 259 (1994).  As the Veteran's symptomatology of degenerative disease is duplicative of the symptomatology associated with claw feet, it may not be rated separately. 

To the extent that he reports pain, the current evaluation contemplates pain.  See 38 C.F.R. § 4.59.  In view of such, the Board finds that the VA examiners' findings are more credible and probative.

Consequently, for these reasons, the Board concludes that the evidence does not support the assignment of an evaluation in excess of 50 percent for the service-connected bilateral pes cavus at any time during the period on appeal.   

V.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability of PTSD is rated under Diagnostic Code 9411, which evaluates mental disorders.  This Diagnostic Code essentially takes into account the symptoms reported in the record, clinical findings, and specifically contemplates degrees of occupational and social impairment.  As such, the schedule is adequate to evaluate the Veteran's PTSD, so that a referral for consideration of an extraschedular rating is not warranted.  Because the schedular evaluation contemplates the claimant's level of disability and symptomatology, no exceptional disability picture is demonstrated.  Despite this, the Board notes that the Veteran has already been awarded a total disability evaluation based on unemployability.  In addition, there has been no evidence of frequent hospitalizations due to his PTSD.


Similarly, the Veteran's pes cavus is rated under Diagnostic Code 5278, which evaluates claw feet.  This Diagnostic Code essentially takes into account the symptoms reported in the record and clinical findings.  As such, the schedule is adequate to evaluate the Veteran's pes cavus, so that a referral for consideration of an extraschedular rating is not warranted.  Because the schedular evaluation contemplates the claimant's level of disability and symptomatology, no exceptional disability picture is demonstrated.  Despite this, the Board notes that the Veteran has already been awarded a total disability evaluation based on unemployability.  In addition, there has been no evidence of frequent hospitalizations due to his claw feet.

Overall, the evidence supports a 70 percent evaluation, but not more, for service-connected PTSD for the appeal period from February 17, 2004.  The evidence does not support a higher evaluation for pes cavus, currently evaluated as 50 percent disabling.  


ORDER

A 70 percent evaluation, but no higher, for PTSD, for the rating period from February 17, 2004, is granted.

A higher evaluation than 50 percent for bilateral pes cavus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


